UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


         -v-
                                                                 No. 18-cr-373-1 (RJS)
                                                                       ORDER
 TYSHAWN BURGESS,

                                Defendant.


 UNITED STATES OF AMERICA


         -v-
                                                                No. 18-cr-373-12 (RJS)
                                                                       ORDER
 RAMAL CURTIS,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       As stated on the record at the sentencing conferences held February 25, 2020, and

March 3, 2020, IT IS HEREBY ORDERED THAT the parties shall appear for a hearing pursuant

to United States v. Fatico, 603 F.2d 1053 (2d Cir. 1979), on May 12, 2020, at 10:00 a.m., in

Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New

York, NY 10007. As stated in the government’s letter (Doc. No. 638), the disputed issues that will

be addressed during the hearing are as follows: (i) the weight of crack attributable to defendants;

(ii) the date defendant Curtis entered the conspiracy; (iii) defendant Curtis’s use of firearms and/or

his knowledge of coconspirators’ use of firearms in connection with the conspiracy; (iv) defendant

Burgess’s role in the criminal enterprise; and (v) acts of violence attributable to defendant Burgess

in furtherance of the conspiracy. IT IS FURTHER ORDERED THAT the government shall
provide defendants and the Court with a witness list, exhibit list, and all material pursuant to

18 U.S.C. § 3500 by May 7, 2020.



SO ORDERED.

Dated:        March 18, 2020
              New York, New York


                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation




                                               2
